DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
112 1st Statement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 6, the claim recites that “the contact points along the length of the heat exchanger plates do not form a straight line” which fails to comply with the written description requirement as the disclosure fails to explain the claim limitation. The claim recites that the contact points do not form a straight line, however, the disclosure does not clarify what this means as the figures show clearly that a straight line can be drawn in at least Figure 2b, which shows curved lines running through different contact points, but clearly a straight line can also be drawn through these contact points. Further, Figure 7b and Figures 8a-8b (the claimed embodiments) do not show the contact points in the figures, but it is improbable to claim that no two contact points cannot form a straight line as the claim does not specify how the contact points do not form a straight line, and what this limitation entails. Since the disclosure does not clarify what this limitation means and covers, the claim fails to comply with the written description requirement. 

112 2nd Statement
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, the claim recites that “the contact points along the length of the heat exchanger plates do not form a straight line” which renders the claim indefinite as it is unclear how the contact points do not form a straight line, as it is improbable to claim that no straight line can be formed between any contact points on the heat exchanger plate. Since the figures and specification do not explain the limitation and how the contract points are arranged and how no straight lines can be formed, the claim is considered too indefinite to examine with prior art. Clarification is requested. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2012/0227438) in view of Han (US 2012/0118548) and Dandekar (US 6,180,846 – provided by Applicant in the IDS).

Regarding claim 1, Ito teaches a plate heat exchanger (see Title) for exchanging heat between fluids (see paragraph [0026] which notes that two fluids flow through the heat exchanger), comprising: 
(a) a start plate (1, Fig. 1a, see paragraph [0026]), an end plate (4, Fig. 1a, see paragraph [0026]), and a number of heat exchanger plates arranged between the start plate and the end plate (2, 3, Fig. 1a, see paragraph [0027]), the heat exchanger plates being provided with 5a pressed pattern of ridges and grooves (see wave patterns depicted by 9 and 10, see paragraphs [0073]-[0074],  in Fig. 1c and Fig. 1d, further see Fig. 8 which shows how the wave patterns form ridges and grooves as they oscillate, see paragraphs [0032]-[0033]), 
wherein the heat exchanger plates include a first pair of port openings (5, 6, Fig. 1b, see paragraph [0026]), a second pair of port openings (7, 8, Fig. 1b, see paragraph [0026]), and 
a length extending from the first pair of port openings to the second pair of port openings, and forming flow channels between neighboring heat exchanger plates such that flow in the channels is from one of the first pair of port openings to one of the second pair of port openings or 10vice versa (see Fig. 1d, further see paragraph [0027] at least which describes how the plates define flow paths, further as the inlet ports 5, 6 and corresponding outlet ports 7, 8 are offset on opposite ends of the heat exchanger, the length is defined by this relationship); 
 (c) said heat exchanger plates form contact points between the pressed pattern of ridges and grooves of neighboring heat exchanger plates (11, Fig. 2, see paragraph [0033]), 
“Then, each of the bottoms of the wave pattern represented by the bottom edge lines and each of the tops of the wave pattern represented by the top edge lines connect (come into contact) with each other at each of the intersection points 23, thereby forming a joint point (contact portion)” which therefore allow a multitude of potential curves to be drawn by connecting contact points along the vertical direction, i.e. in the plane parallel to the heat exchanger plates).
Ito does not teach:
(b) the pressed pattern of ridges and grooves are arranged in an inclined straight pattern or a curved pattern;
a pitch of the pressed pattern of ridges and grooves varies over the length of the heat exchanger plates forming a varied pitch extending from the first pair of port openings to the second pair of port openings, and 15wherein the pitch is a distance along a plane parallel to the heat exchanger plates between adjacent ridges and grooves.
Han teaches a plate heat exchanger (Han, Title) which features plates which have a plurality of ridges and grooves which are arranged an inclined straight pattern (Han, 13a, 13b, Fig. 2, see paragraph [0055], see Fig. 2 which shows the ridges and grooves are only in a straight line pattern). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Ito with the teaching of the pressed pattern of ridges and grooves arranged in an inclined straight pattern, as taught by Han, as it would be obvious to try to one of ordinary skill in the art in order to assess how a straight inclined pattern effects the desired heat exchange in the heat exchanger. 
Ito as modified does not teach a pitch of the pressed pattern of ridges and grooves varies over the length of the heat exchanger plates forming a varied pitch extending from the first pair of port openings to the second pair of port openings, and 15wherein the pitch is a distance along a plane parallel to the heat exchanger plates between adjacent ridges and grooves.
Dandekar teaches a heat exchange reactor (Dandekar, 19, Fig. 5, col. 11, lines 31-35) which feature a stacking of plates (Dandekar, 25, Fig. 6, see Fig. 2 which shows how the plates are stacked, col. 11, lines 31-35) wherein the ridges and valleys of the plates may have a varied pitch in order to reach a desired degree of turbulence (Dandekar, col. 11, lines 40-45) wherein the pitch is a distance along a plane parallel to the heat exchanger plates between adjacent ridges and grooves (Dandekar, Fig. 6 which shows the corrugations of ridges and valleys increasing from 56 to 54, along the length of the heat exchanger plate and therefore the pitch varies along a plane that is parallel to the heat exchanger plates). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Ito as modified with a pitch which varies along a distance of the heat exchanger plates, as taught by Dandekar, in order provide a varying degree of turbulence (Dandekar, col. 11, lines 40-45), thereby increasing the rate of heat transfer by the heat exchanger. 
Through the combination of references, Ito as modified teaches that the curve results from the varied pitch of the pressed pattern of ridges and grooves, as Ito teaches a curve which can be drawn from the contact points which arise from contact between adjacent ridges and grooves on adjacent heat exchanger plates (see Ito, Fig. 2 which shows the overlap of the ridges and grooves of adjacent plates via solid and dashed lines, further see paragraph [0035] which notes that when these lines overlap they form a contact point), and the combination with Dandekar teaches the varied pitch of the ridges and grooves, thereby the curve would be resultant from the varied pitch. 

Regarding claim 2, Ito as modified teaches the heat exchanger of claim 1, wherein the varied pitch of the pressed 25pattern increases over said length (Dandekar, Fig. 6 which shows the corrugations of ridges and valleys increasing from 56 to 54, along the length of the heat exchanger plate, further see col. 11, lines 40-45 which describes as such). 

Regarding claim 3, Ito as modified teaches the heat exchanger of claim 2, but does not specifically teach that the varied pitch of the pressed pattern increases according to an arithmetic series. However, Ito as modified does teach that the pitch of ridges and grooves on a plate heat exchanger can be varied to promote a varying degree of turbulence as desired (Dandekar, col. 11, lines 40-45), therefore, the claimed limitation of the varied pitch increasing according to an arithmetic series is merely a result-effective variable that can be determined by one of ordinary skill in the art based on the desired optimization of the heat exchanger. Namely, the claim requires that the pitch varies according to an arithmetic series, and since the general conditions of the claim are met, i.e. the pitch varying over the length of the heat exchanger plates, it is not patentably distinguishable from the prior art. Further, Dandekar specifically notes that the pitch may be varied as desired to promote a degree of turbulence (Dandekar, col. 11, lines 40-45). Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Ito as modified with varying the varied pitch of the pressed pattern increases according to an arithmetic series, in order to achieve a desired degree of turbulence in the heat exchanger (Dandekar, col. 11, lines 40-45). 

Regarding claim 4, Ito as modified teaches the heat exchanger of claim 1, wherein the ridges and grooves are distributed in groups defined by portions of ridges and grooves with smaller pitch, separated by portions with larger pitch (see Dandekar, Fig, 6, col. 11, lines 40-45 which notes areas of higher pitch and lower pitch along the length of the heat exchanger plates).  

5 Regarding claim 5, Ito as modified teaches the heat exchanger of claim 1, wherein the varied pitch of the ridges and grooves of the pressed pattern is different in different parts over the length of the heat exchanger plates (see Dandekar, Fig, 6, col. 11, lines 40-45 which notes areas of higher pitch and lower pitch along the length of the heat exchanger plates).  

Regarding claim 7, Ito as modified teaches the heat exchanger of claim 1, wherein the pressed pattern of ridges and grooves extending between the first pair of port openings and the second pair of port openings is provided as only the inclined straight pattern (Han, 13a, 13b, Fig. 2, see paragraph [0055], see Fig. 2 which shows the ridges and grooves are only in a straight line pattern). See motivation to combine in claim 1. 

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2012/0227438) in view of Hitsohi (JP201024932A) and Dandekar (US 6,180,846 – provided by Applicant in the IDS).

Regarding claim 1, Ito teaches a plate heat exchanger (see Title) for exchanging heat between fluids (see paragraph [0026] which notes that two fluids flow through the heat exchanger), comprising: 
(a) a start plate (1, Fig. 1a, see paragraph [0026]), an end plate (4, Fig. 1a, see paragraph [0026]), and a number of heat exchanger plates arranged between the start plate and the end plate (2, 3, Fig. 1a, see paragraph [0027]), the heat exchanger plates being provided with 5a pressed pattern of ridges and grooves (see wave patterns depicted by 9 and 10 which form ridges and grooves, see paragraphs [0073]-[0074],  in Fig. 1c and Fig. 1d, further see Fig. 8 which shows how the wave patterns form ridges and grooves as they oscillate, see paragraphs [0032]-[0033]), 
wherein the heat exchanger plates include a first pair of port openings (5, 6, Fig. 1b, see paragraph [0026]), a second pair of port openings (7, 8, Fig. 1b, see paragraph [0026]), and 
a length extending from the first pair of port openings to the second pair of port openings, and forming flow channels between neighboring heat exchanger plates such that flow in the channels is from one of the first pair of port openings to one of the second pair of port openings or 10vice versa (see Fig. 1d, further see paragraph [0027] at least which describes how the plates define flow paths, further as the inlet ports 5, 6 and corresponding outlet ports 7, 8 are offset on opposite ends of the heat exchanger, the length is defined by this relationship); 
 (c) said heat exchanger plates form contact points between the pressed pattern of ridges and grooves of neighboring heat exchanger plates (11, Fig. 2, see paragraph [0033]), 
wherein the contact points between the pressed pattern of ridges and grooves of neighboring heat exchanger 20plates form a curve in a plane parallel to the heat exchanger plates and through the contact points (see Fig. 2 which shows the overlap of the ridges and grooves of adjacent plates via solid and dashed lines, further see paragraph [0035] which notes that when these lines overlap they form a contact point, “Then, each of the bottoms of the wave pattern represented by the bottom edge lines and each of the tops of the wave pattern represented by the top edge lines connect (come into contact) with each other at each of the intersection points 23, thereby forming a joint point (contact portion)” which therefore allow a multitude of potential curves to be drawn by connecting contact points along the vertical direction, i.e. in the plane parallel to the heat exchanger plates).
Ito does not teach:
(b) the pressed pattern of ridges and grooves are arranged in an inclined straight pattern or a curved pattern;
a pitch of the pressed pattern of ridges and grooves varies over the length of the heat exchanger plates forming a varied pitch extending from the first pair of port openings to the second pair of port openings, and 15wherein the pitch is a distance along a plane parallel to the heat exchanger plates between adjacent ridges and grooves.
Hitoshi teaches a plate heat exchanger (Hitoshi, Title) which features ridges that are formed in a curved pattern (Hitoshi, Abstract, see the ridges 17 in Fig. 3 which are curved). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Ito with the teaching of the pressed pattern of ridges and grooves arranged in an curved pattern, as taught by Hitoshi, as it would be obvious to try to one of ordinary skill in the art in order to assess how a curved pattern effects the desired heat exchange in the heat exchanger. 
Ito as modified does not teach a pitch of the pressed pattern of ridges and grooves varies over the length of the heat exchanger plates forming a varied pitch extending from the first pair of port openings to the second pair of port openings, and 15wherein the pitch is a distance along a plane parallel to the heat exchanger plates between adjacent ridges and grooves.
Dandekar teaches a heat exchange reactor (Dandekar, 19, Fig. 5, col. 11, lines 31-35) which feature a stacking of plates (Dandekar, 25, Fig. 6, see Fig. 2 which shows how the plates are stacked, col. 11, lines 31-35) wherein the ridges and valleys of the plates may have a varied pitch in order to reach a desired degree of turbulence (Dandekar, col. 11, lines 40-45) wherein the pitch is a distance along a plane parallel to the heat exchanger plates between adjacent ridges and grooves (Dandekar, Fig. 6 which shows the corrugations of ridges and valleys increasing from 56 to 54, along the length of the heat exchanger plate and therefore the pitch varies along a plane that is parallel to the heat exchanger plates). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Ito as modified with a pitch which varies along a distance of the heat exchanger plates, as taught by Dandekar, in order provide a varying degree of turbulence (Dandekar, col. 11, lines 40-45), thereby increasing the rate of heat transfer by the heat exchanger. 
Through the combination of references, Ito as modified teaches that the curve results from the varied pitch of the pressed pattern of ridges and grooves, as Ito teaches a curve which can be drawn from the contact points which arise from contact between adjacent ridges and grooves on adjacent heat exchanger plates (see Ito, Fig. 2 which shows the overlap of the ridges and grooves of adjacent plates via solid and dashed lines, further see paragraph [0035] which notes that when these lines overlap they form a contact point), and the combination with Dandekar teaches the varied pitch of the ridges and grooves, thereby the curve would be resultant from the varied pitch. 

Regarding claim 2, Ito as modified teaches the heat exchanger of claim 1, wherein the varied pitch of the pressed 25pattern increases over said length (Dandekar, Fig. 6 which shows the corrugations of ridges and valleys increasing from 56 to 54, along the length of the heat exchanger plate, further see col. 11, lines 40-45 which describes as such). 

Regarding claim 3, Ito as modified teaches the heat exchanger of claim 2, but does not specifically teach that the varied pitch of the pressed pattern increases according to an arithmetic series. However, Ito as modified does teach that the pitch of ridges and grooves on a plate heat exchanger can be varied to promote a varying degree of turbulence as desired (Dandekar, col. 11, lines 40-45), therefore, the claimed limitation of the varied pitch increasing according to an arithmetic series is merely a result-effective variable that can be determined by one of ordinary skill in the art based on the desired optimization of the heat exchanger. Namely, the claim requires that the pitch varies according to an arithmetic series, and since the general conditions of the claim are met, i.e. the pitch varying over the length of the heat exchanger plates, it is not patentably distinguishable from the prior art. Further, Dandekar specifically notes that the pitch may be varied as desired to promote a degree of turbulence (Dandekar, col. 11, lines 40-45). Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Ito as modified with varying the varied pitch of the pressed pattern increases according to an arithmetic series, in order to achieve a desired degree of turbulence in the heat exchanger (Dandekar, col. 11, lines 40-45). 

Regarding claim 4, Ito as modified teaches the heat exchanger of claim 1, wherein the ridges and grooves are distributed in groups defined by portions of ridges and grooves with smaller pitch, separated by portions with larger pitch (see Dandekar, Fig, 6, col. 11, lines 40-45 which notes areas of higher pitch and lower pitch along the length of the heat exchanger plates).  

5 Regarding claim 5, Ito as modified teaches the heat exchanger of claim 1, wherein the varied pitch of the ridges and grooves of the pressed pattern is different in different parts over the length of the heat exchanger plates (see Dandekar, Fig, 6, col. 11, lines 40-45 which notes areas of higher pitch and lower pitch along the length of the heat exchanger plates).  

Regarding claim 8, Ito as modified teaches the heat exchanger of claim 1, wherein the pressed pattern of ridges and grooves extending between the first pair of port openings and the second pair of port openings is provided as only the curved pattern (Hitoshi, Abstract, see the ridges 17 in Fig. 3 which are curved). See motivation to combine in claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763